Citation Nr: 1507605	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-13 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entiltmenet to service connection for a right knee disorder.

3.  Entltmeent to service connection for a left knee disorder.

4.  Entitlement to service connection for residuals of a surgery to fourth toe of the left foot.

5.  Entitlement to service connection for residuals of a gynecological surgery, claimed as undesired pain from infertility surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, from August 1990 to July 1991, and from July 2003 to April 2004.  Additionally, she had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) as part of her service in the U.S. Army Reserves ending in October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned in January 2015.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, the Board finds that a remand is necessary for additional development.

I.  Outstanding Records

The Veteran's service records reflect that she underwent a gynecological procedure at the age of 25.  According to December 2011 correspondence, "[t]his surgery was performed in a German Hospital, because the Army hospital was not equipped to handle [her] situation."  Although the Veteran testified that this surgery occurred in 1983 while on active duty, the evidence establishes that the laparoscopic surgery occurred in 1987 when she was in the Reserves.  In this regard, the Board notes that she turned age 25 in late 1986, and contemporaneous service treatment records specifically document that she was hospitalized for this procedure from March 3-18, 1987, and was treated by Dr. P.H. in Hanau, Germany.  See November 1987 Report of Medical History.  Although there is a summary of the nature of the surgical procedure in the "Notes" section of her November 1987 examination report, no records from the surgery itself have been associated with the claims file.

The Veteran further testified that she underwent surgery on her left fourth toe in approximately 1987, which done at a military hospital but was covered by her private insurance, Kaiser Permanente.  See Board Hearing Tr. at p. 7.  Again, no records from this surgery have been associated with the claims file.

The above records are relevant to the current appeal.  Accordingly, on remand, and with any necessary assistance/consent from the Veteran, attempts to obtain these records should be made.  



(CONTINUED ON THE NEXT PAGE)
II.  VA Examinations and Opinions

Here, service treatment records document that the Veteran sought treatment for the right knee, right shoulder strain, and gynecological laparoscopy in service.  Additionally, the Board notes that the Veteran has been trained in the medical field.  Her DD Form 214s reflect that she served as a medical specialist and operating room specialist.  In April 2010, she explained that she received training as a combat medic, a patient care technician, and as an operating room technician.  Accordingly, she is competent to discuss the injuries that may have occurred in service as it pertains to her fourth left toe and left knee, even though these specific injuries were not mentioned in the service treatment records.  Moreover, she is competent to describe the onset, duration, and presence of current symptomatology related to the shoulder, knees, toe, and area of the gynecological surgery.  However, there is insufficient evidence of record to determine whether her current symptoms may be related to one of her three periods of active duty-or whether any current claimed disorder is related to "a disease or injury" incurred in or aggravated by ACTDUTRA or "an injury" incurred in or aggravated by INACDUTRA pursuant to 38 C.F.R. § 3.6(a)-(b).  

Accordingly, the Veteran should be provided with VA examinations and opinions that adequately addresses the nature and etiology of her current complaints.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent/authorization for the release of records to VA from the Veteran, obtain private treatment records from (1) the hospital located in Hanau, Germany, pertaining to her March 1987 gynecological surgery under the care of Dr. P.H. and (2) from Kaiser Permanente regarding her surgery, allegedly conducted at a military hospital, to the left fourth toe in approximately 1987.  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

2.  After accomplishing the development requested above, schedule the Veteram for a VA examination(s) of the right shoulder, bilateral knees, left fourth toe, and gynecological system (to include an examination of any existing scar) to determine the nature and etiology of her claimed disorders.  The claims file [i.e. any relevant records contained in the paperless claims file(s) of Virtual VA or the Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed disorder of the right shoulder, right knee, left knee, left fourth toe, and/or residuals of a gynecological surgery is: 

(a) related to active duty service from July 1980 to July 1983, from August 1990 to July 1991, and/or from July 2003 to April 2004.  The examiner must discuss the May 1991 service treatment record that notes an injury to the knee occurred in the line of duty, which resulted in a temporary restriction from bending or stooping for one week, and the August 1980 service treatment records that assessed a muscle spasm of the right shoulder and restricted the Veteran from wearing web gear or weapon carrying for a period of three days.

(b) resulted from a disease or injury incurred in or aggravated by active duty for training (ACTDUTRA).  For the knees, the examiner is directed to discuss the Veteran's statements of wear and tear of the knee joints from running on hard cement with combat boots.

(c) resulted from an injury incurred in or aggravated by inactive duty training (INACDUTRA). For the knees, the examiner is directed to discuss the Veteran's statements of wear and tear of the knee joints from running on hard cement with combat boots. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3. After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the Agency of Original Jurisdiction (AOJ) should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




